  Case 1:19-cr-00579-VM Document 81 Filed 03/01/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                      3/1/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :                  19 CR 579(VM)
          -against-              :                     ORDER
                                 :
CLAUDIA JUAREZ, et al.,          :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      Counsel Defendants, with the consent of counsel for the
Government    (see   Dkt.   No.   80),   requests    that    the    status
conference     currently    scheduled     for     March    4,     2021     be
rescheduled. The conference shall be scheduled for Thursday
April 29, 2021 at 10:30 a.m.
      All parties to this action consent to an exclusion of
time from the Speedy Trial Act until April 29, 2021.
      It is hereby ordered that time until April 29, 2021 shall
be excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any   possible   miscarriage      of   justice.   The     value    of    this
exclusion outweighs the best interests of the Defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:       New York, New York
             01 March 2021
